Citation Nr: 1401608	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-35 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. M. Barbier



INTRODUCTION

The Veteran served on active duty from July 1992 to September 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran contends that his low back disability is due to operating heavy equipment while in service.  His service treatment records contain no reference to low back pain; however, these records are noted to be incomplete, despite several attempts by the RO to obtain complete records.  A December 2011 VA examination report contained a diagnosis of degenerative disc disease and imaging studies that showed arthritis of the thoracolumbar spine.  The question that remains is whether there is a medical nexus between the Veteran's current low back pain and his military service.  There is a December 2011 VA opinion of record; however, it is inadequate.  The examiner concluded that the Veteran's low back pain was less likely than not incurred in or caused by an in-service injury, event or illness.  He based this conclusion on the fact that the Veteran jumped off a bridge in 2004 and told a physician in November 2011 that his back condition had started six years earlier, over ten years after his separation from service.  The examiner reported that the Veteran saw a chiropractor in 1995, one year after his separation from service, and a physical therapist in 1998.  The examiner did not address these facts in his rationale nor did he account for the Veteran's reports that he had back pain since service.  Therefore, this case must be remanded for a new examination and to obtain the chiropractic and physical therapy records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the chiropractor who treated him for low back pain after service and complete an authorization and consent form for the release of information (VA Form 21-4142).  After receiving the authorization, the AMC/RO must obtain records of the Veteran's chiropractic treatment after service, specifically in 1995 and 1996.  All attempts to procure these records should be documented in the claims file.  If the records cannot be obtained, document such in the claims file and notify the Veteran and his representative of unsuccessful attempts in this regard to allow him the opportunity to obtain and submit those records for VA review.  Thereafter, associate these records with the claims file.  

2.  Request that the Veteran identify where he received physical therapy for his low back pain after military service and complete an authorization form for the release of information (VA Form 21-4142).  After receiving the authorization, the AMC/RO must obtain the physical therapy records of the Veteran's treatment, specifically those in 1998.  All attempts to procure these records should be documented in the claims file.  If the records cannot be obtained, document such in the claims file and notify the Veteran and his representative of unsuccessful attempts in this regard to allow him the opportunity to obtain and submit those records for VA review.  Thereafter, associate these records with the claims file.  

3.  After the above development is completed and all obtainable records are associated with the claims file, schedule the Veteran for a new examination of his back.  The examiner must interview the Veteran as to the history of his back disability.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must discuss in the report the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability was caused by his active service, including his assertion of injuring his back due to working in a scraper (a piece of heavy equipment).  

The examiner should state whether it is at least as likely as not (at least a 50-50 probability) that the Veteran developed arthritis within one year of his September 1994 service discharge.

In providing the requested opinions, the examiner should consider the Veteran's statement regarding the nature of his military service and the treatment he received since service.  Additionally, the examiner should take into consideration the Veteran's report of having back pain which started in service and that he received treatment for back problems in service, as well as shortly after service discharge.  The examiner's opinion must include a detailed rationale for any conclusion reached.  

If any opinion cannot be answered without resort to speculation, the basis for such finding must be fully explained, including what information is needed in order to address the question.

4.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

